DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
The variable “j” is not defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (US 6,491,134).

With respect to claim 12, Ryan et al. teach wherein the grooves are disposed with a concentric circle shape with respect to the sound wave generator (Fig.12).
With respect to claim 13, Ryan et al. teach wherein the grooves are disposed with a parallel line shape, and the sound wave generator is disposed at a central area among the grooves (Fig.10).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 6,491,134).
Ryan et al. teach the limitations already discussed in a previous rejection, but fail to disclose particularly wherein a depth or width of the groove included in the first cell area is different from that of the groove included in the second cell area adjacent to the first cell area; wherein a distance between the grooves adjacent to each other is substantially same as a width of the groove, wherein central points of the grooves on a bottom surface are connected to form a curve having a repeated uniform period; and wherein the curve is concaved from a surface of the planar shape plate, and has a repeated wave shape.
However, Ryan et al. teach wherein the physical characteristics of the grooves could be changed in order to obtain different directional performances (Col.6, Lines 54 – 67 and Col.8, Lines 21 – 38).
The Examiner considers that it would have been an obvious matter of design choice, and based on Ryan et al. teachings, to provide wherein a depth or width of the groove included in the first cell area is different from that of the groove included in the second cell area adjacent to the first cell area; wherein a distance between the grooves adjacent to each other is substantially same as a width of the groove, wherein central points of the grooves on a bottom surface are connected to form a curve having a repeated uniform period; and wherein the curve is concaved from a surface of the planar shape plate, and has a repeated wave shape; and wherein surface admittance in the plurality of the cell areas are combined to form a sinusoidal modulated admittance surface of the planar shape plate; and wherein the surface admittance in each of the cell areas is defined as a normal particle velocity on the surface with respect to a pressure of a sound source on the surface of each of the cell areas because it would tune the apparatus to provide a predetermined directional performance as necessitated by the specific requirements of the particular application. 

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 25, 2022